Citation Nr: 1718152	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-50 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss prior to March 14, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2013, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  The hearing only addressed the issue of entitlement to an increased evaluation for bilateral hearing loss.  A transcript of the hearing is of record.  

During the July 2013 hearing, the Veteran and his representative informed the undersigned Veterans Law Judge that they were satisfied with the current 20 percent rating and that they were only seeking an increased evaluation for the period prior to March 14, 2013 only.  As such, in October 2013, the Board dismissed the issue of entitlement to an increased rating in excess of 20 percent for bilateral hearing loss on or after March 14, 2013.  Therefore, the only issue before the Board is the issue of entitlement to an increased rating for bilateral hearing loss prior to March 14, 2013.

The Board remanded this issue in October 2013 and April 2015 for further development.  The case has since been returned to the Board for appellate review.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In a December 2007 VA examination, the Veteran reported experiencing dizziness, accompanied with nausea and lightheadedness.  However, the Veteran is not currently service-connected for such a disability, and the Agency of Original Jurisdiction (AOJ) has not adjudicated the issue of entitlement to service connection for dizziness.  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. §19.9(b) (2016).


FINDING OF FACT

Prior to March 14, 2013, at worst, the Veteran had Level II hearing loss in the right ear and Level III hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss were not met prior to March 14, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability rating for service-connected disabilities, the law requires the VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. §3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores, 580 F.3d at 1270.

In this case, the RO sent a notice letter to the Veteran in November 2007 prior to the initial adjudication of the claim.  The letter informed him of the evidence needed to substantiate his claim for an increased rating for bilateral hearing loss and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records, and all identified, relevant, and available post-service medical records, including VA treatment records, have been associated with the claims file and were reviewed by the RO and Board.  The Veteran has not identified any other outstanding records that are pertinent to this case.

Additionally, the duty to assist includes providing the Veteran a medical examination or obtaining a medical opinion, when necessary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With reference to bilateral hearing loss cases, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  If the audiologist's description of the functional effects of the Veteran's hearing disability is somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id. at 455-56.

As discussed below, the Board finds the December 2007 VA examination adequate, as it fully addressed the rating criteria that is relevant to determining the Veteran's bilateral hearing loss.  In the report, the examiner also noted the Veteran's hearing loss impacted his life, as the Veteran stated he had difficulty hearing with both ears.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. §3.159(c)(4) (2016).

With regard to the October 2013 and April 2015 remands, the Board finds that the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  In the April 2015 remand, the Board found that the RO had not substantially complied with the directives of the October 2013 remand.  As a result, the Board remanded the case again.  The Board finds that there has since been substantial compliance with the directives, as the AOJ sought to obtain treatment records dated from 1978 to 2007 from the VA Medical Center in San Antonio, Texas.  Additionally, in a July 2015 medical opinion, an examiner indicated that there is no evidence to determine that the December 2008 test conducted by an unknown physician was performed by a licensed audiologist or that the Maryland CNC word lists were used for testing.  Therefore, the 2008 audiogram is invalid for VA rating purposes.  Lastly, a response from the Veteran indicated that all identified, available, and relevant records were in the AOJ's possession.  Thus, there was compliance with the April 2015 remand directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. §1155; 38 C.F.R. §4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to March 14, 2013, pursuant to 38 C.F.R. §4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. §4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. §4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. §4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. §4.86(a).  The provisions of 38 C.F.R. §4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for bilateral hearing loss prior to March 14, 2013.

During a December 2007 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
65
70
LEFT
10
20
45
75
90

The average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 51 decibels in the right ear and 58 decibels in the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in both ears.

These audiometric findings equate to Level II hearing loss in the right ear and Level III hearing loss in the left ear.  See 38 C.F.R. §4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss prior to March 14, 2013.  See 38 C.F.R. §4.85.   
The Board has also considered the provisions of 38 C.F.R. §4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear. Therefore, the provisions of 38 C.F.R. §4.86 are not applicable.  See 38 C.F.R. §4.86 (a), (b).

Thus, the December 2007 examination has resulted in findings corresponding to a noncompensable evaluation.  There are no other audiological results demonstrating that an increased evaluation is warranted prior to March 14, 2013.

The Board does acknowledge that the Veteran underwent private audiological examinations in May 2008 and December 2008.  However, the examination reports do not indicate if the Maryland CNC test was used.  The controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test. 38 C.F.R. § 4.85(a).  Moreover, a June 2015 medical opinion, a VA examiner stated that there was no indication that Maryland CNC word lists were used for testing. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  Therefore, the examination reports are not suitable for rating purposes.

The Board has also considered the Veteran's lay assertions and other lay statements of record regarding his hearing loss.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an increased evaluation for the period prior to March 14, 2013, is not warranted.

In reaching this decision, the potential application of various provisions of Title 39 Code of Federal Regulations have been considered, specifically 38 C.F.R. §3.321 (b)(1).  However, in this case, the Board finds that the record does not show the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  The Veteran has reported symptoms of difficulty hearing and understanding speech.  Such functional effects are contemplated by the rating schedule and do not give rise to entitlement to an extraschedular referral.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017).  The Board notes that, during the December 2007 VA examination, he did report having dizziness, accompanied with nausea and lightheadedness.  However, the Board has referred those issues back to the AOJ for adjudication.  Thus, no further extraschedular discussion is warranted.  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss for the period prior to March 14, 2013, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


